COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      SK Plymouth, LLC and SK E&P Operations America, LLC and Joey
                          Jun v. Jean Elizabeth Simmons

Appellate case number:    01-19-00433-CV

Trial court case number: 2019-03233

Trial court:              189th District Court of Harris County

        This is an interlocutory appeal from the trial court’s order denying appellants, SK
Plymouth, LLC and SK E&P Operations America, LLC, and Joey Jun’s, motion to compel
arbitration. Appellants filed a motion to stay proceedings in the trial court pending this appeal.
Appellee, Jean Elizabeth Simmons, filed a response, asking that we limit the stay to trial
proceedings.
        Texas Rule of Appellate Procedure 29.5 prohibits a trial court from making an order that
“interferes with or impairs the jurisdiction of the appellate court or effectiveness of any relief
sought or that may be granted on appeal.” TEX. R. APP. P. 29.5(b). Rule 29.3 allows an appellate
court to make any temporary orders necessary to preserve the parties’ rights until disposition of
the appeal. TEX. R. APP. P. 29.3. After consideration of the parties’ arguments, we grant the
motion to stay.
        Further proceedings in the trial court are STAYED pending disposition of this appeal or
further order of this Court.
       It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ___October 22, 2019__